DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a mobile communication apparatus comprising the combination required by claim 1, an optical assembly comprising the combination required by claim 8, or an aperture module of an optical assembly comprising the combination required by claim 10, wherein the first liquid crystal layer includes: two first orientation layers, wherein the two first transparent electrode layers are respectively disposed on outer surfaces of the two first orientation layers that are distant from each other; an outer ring shaped adhesive connected to inner surfaces of the two first orientation layers; and an inner ring shaped adhesive arranged at an inner side of the outer ring shaped adhesive and connected to the inner surfaces of the two first orientation layers, wherein the outer ring shaped adhesive, the inner ring shaped adhesive, and the two first orientation layers jointly define a first enclosed space, and wherein the inner ring shaped adhesive corresponds in position to the inner side of each of the two first transparent electrode layers; and a first liquid crystal group filled in the enclosed space.  Claims 2-3, 7 and 9 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871